          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                                          :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                                          :
                        Defendants.       :
                                          :

                                        [PROPOSED] ORDER

        AND NOW, this                   day of                    , 2020, upon consideration of

Certain Defendants’ Motion for Leave to File Sur-Reply in Further Opposition to Plaintiffs’

Motion to Enforce Prior Court Orders and to Extend the Remaining Case Schedule by 60 Days, it

is hereby ORDERED that the Motion for Leave to File Sur-Reply is GRANTED.

        Defendants’ Sur-Reply shall be considered in further opposition to Plaintiffs’ Motion to

Enforce Prior Court Orders and to Extend the Remaining Case Schedule by 60 Days. (Dkt. No.

234)



                                                           BY THE COURT:



                                                           SCHILLER, J.




                                                 1

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 2 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC. and BI-LO                   :
HOLDINGS, LLC,                                      :
                       Plaintiffs,                  :
               v.                                   :      No. 5:15-cv-06480-BMS
EASTERN MUSHROOM MARKETING                          :
COOPERATIVE, INC., et al.,                          :
                       Defendants.                  :
               _______                              :

   CERTAIN DEFENDANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY IN
FURTHER OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE PRIOR COURT
  ORDERS AND TO EXTEND THE REMAINING CASE SCHEDULE BY 60 DAYS

        Certain Defendants1 hereby file this Motion for Leave to File Sur-Reply in Further

Opposition to Plaintiffs’ Motion to Enforce Prior Court Orders and to Extend the Remaining Case

Schedule by 60 Days (“Motion to Enforce”) (Dkt. No. 234). In support of their Motion, Certain

Defendants incorporate their Sur-Reply in Opposition to Plaintiffs’ Motion to Enforce, attached.

                                            Respectfully Submitted

                                            /s/ William A. DeStefano
                                                William A. DeStefano
                                                Terri A. Pawelski
                                                Matthew C. Brunelli
                                                STEVENS & LEE
                                                1818 Market Street, 29th Floor
                                                Philadelphia, PA 19103
                                                Phone: (215) 751-1941
                                            Attorneys for Certain Defendants


1
  Certain Defendants are: Eastern Mushroom Marketing Cooperative, Inc.; Robert A. Feranto,
Jr., t/a Bella Mushroom Farms; Brownstone Mushroom Farms, Inc.; To-Jo Fresh Mushrooms,
Inc.; Country Fresh Mushroom Co.; Gino Gaspari & Sons, Inc.; Kaolin Mushroom Farms, Inc.;
South Mill Mushroom Sales, Inc.; Modern Mushroom Farms, Inc.; Sher-rockee Mushroom
Farm, LLC; C&C Carriage Mushroom Co.; Oakshire Mushroom Farm, Inc.; Phillips Mushroom
Farms, Inc.; Louis M. Marson, Jr., Inc.; Monterey Mushrooms, Inc.; John Pia; Giorgi Mushroom
Co.; Giorgio Foods, Inc. and Forrest Mushrooms (collectively, “Certain Defendants”).

                                                2

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 3 of 8




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                        Defendants.       :
                                          :

      CERTAIN DEFENDANTS’ SUR-REPLY MEMORANDUM IN OPPOSITION TO
    PLAINTIFFS’ MOTION TO ENFORCE PRIOR COURT ORDERS AND TO EXTEND
                 THE REMAINING CASE SCHEDULE BY 60 DAYS

        In what appears to be a transparent attempt to unduly prolong this case and escalate the

cost of defense, the Winn Dixie Plaintiffs’ Reply Memorandum (Dkt. No. 242) does nothing

more than pejoratively rephrase some of the baseless arguments made in their original motion

papers. (Dkt..Nos. 234 and 235). At the same time, the Winn Dixie Plaintiffs mischaracterize or

ignore Certain Defendants’ Response in Opposition to Plaintiffs’ Motion (Dkt. No. 239) which

clearly explained that Certain Defendants have fully complied with the Court’s prior Discovery

Orders. Thus-- taking a page from the colorful prose of former Chief Judge of the Third Circuit,

Ruggiero Aldisert-- the Court might consider the Italian word Basta! to emphasize its denial of

Plaintiffs’ Motion.2

        I.       AGRUMENT

        In their Reply Memorandum, Plaintiffs first repeate their initial complaint that Certain

Defendants did not produce all of the documents that they had previously produced to Class and



2
  Literally translated, the word basta means: “enough.” However, it is often followed by an exclamation
point to covey that the decision maker is fed up with pejorative or repetitive and or lame arguments.
                                                     3

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 4 of 8




Opt-Out Counsel in compliance with the Court’s March 20th Order (Dkt. No. 210). Plaintiffs

quibble that ¶1 of the Order used the word “all,” but surely, the Court did not mean that Certain

Defendants should re-produce the more than 1000 document that they previously produced to the

Winn Dixie Plaintiffs in late September of 2019. Plaintiffs then proceed to refer to a list of about

800 potential trial exhibits produced to Defendants by Publix and Giant Eagle and point out that

about 9 bates prefix numbers referred to on that list were not found in the recently supplemented

document production by Certain Defendants. However, Plaintiffs ignore the prior advice by

Defense Counsel that many of the so called missing bates prefix numbers contain sales data that

had been previously produced to the Winn Dixie Plaintiffs by Edgeworth Economics (Certain

Defendants Economic Expert Consultant) and that the copies of the remaining documents--in

some instances with different bates prefixes--were among the more than 1000 documents

produced to the Winn Dixie Plaintiffs in September 2019. Moreover, Certain Defendants

previously advised Plaintiffs that--aside from the previously produced sales data and the

previously produced 1000+ documents marked as exhibits to more than 65 deposition transcripts

and finally the supplemental document production made on April 23rd —we were unable to find

any additional documents that had been previously produced by Certain Defendants to Class

Counsel or Counsel for the historic Opt-Out Plaintiffs.

        Second, in their Reply Memorandum, Plaintiffs repeat their complaint about there being

an inadequate search for documents specifically pertaining to Winn Dixie as required by the

Court’s April 2nd Discovery Order (Dkt, No. 216) Yet, Defense Counsel had previously advised

both Plaintiffs’ Counsel and the Court that they requested the only Certain Defendants that sold

or offered to sell mushrooms to Winn Dixie during the relevant time period to review their files

for documents such as “price lists, negotiations, communication and contracts relating to the sale


                                                 4

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 5 of 8




or potential sale of mushrooms to the Winn Dixie Plaintiffs” (See Dkt. No. 216 at ¶ 2). They

conducted this search and advised us that they could find no such documents dating back to the

relevant time period which began nearly 20 years ago and ended more than 11 years ago.

Moreover, as we pointed out in our Opposition Memorandum (Dkt. No. 239) this should not

have been surprising to Winn Dixie’s Counsel since their clients (Winn Dixie and Bi Lo) were

unable to produce anything more than a single procurement agreement between Winn Dixie

Procurement, Inc. and a non-defendant company (Oakshire Mushrooms Sales LLC) relating to

mushrooms sales during the 2007-2010 time period.3

         Plaintiffs’ Counsel takes issue with the completeness of Certain Defendants’ responses

to Winn Dixie’s Interrogators 4, 6, 7, 9 and 10 requesting the identification of “all

communications” regarding various topics during a 20-year time-period from 2001 to the

present. However, in response to these Interrogatories Certain Defendants repeated their

previous well-founded objection to the over breath and burdensomeness of these Interrogatories,

citing a decision in this District sustaining over-breath and burdensomeness objections to similar

Interrogatories. However, without waiver of this well founded-objection, Certain Defendant’s


3
   The Defendant in this case as well as well as the consolidated Class and Opt-Out cases, is Oakshire
Mushroom Farm, Inc. (“OMF”). The entity who sold mushrooms to Winn Dixie between 2004 and 2008
was Oakshire Mushrooms Sales LLC (“OMS”) which was organized in 2003 to sell mushrooms to
supermarket chains--including Winn Dixie--under a license by the Dole Company, a national branded
distributor of fruits, vegetables and other food products. As previously pointed out to the Winn Dixie’s
Counsel, OMS was not in existence when OMF joined the EMMC; was never a member of the EMMC;
and thus, was not subject to and did not abide by any of the EMMC’s policies and practices. Moreover,
OMS was not named as a Defendant or Co-Conspirator in either the Class Action or historic Opt Out
Complaints. Nor is it a Defendant in the case filed by the Winn Dixie Plaintiffs. Nevertheless, Certain
Defendants inadvertently produced sales information for OMS (bundled in with OMF data) to the Class
Plaintiffs and Class Plaintiffs’ Expert used this information to do a separate regression analysis for Winn
Dixie so we also produce the data to the Winn Dixie Plaintiffs. We also produced sales data for for the
only other Certain Defendants who sold or offered to sell mushroom to Winn Dixie between the years
2001 and 2004--Modern and Monterey. We also reminded Counsel for the Winn Dixie Plaintiffs that their
claims against OMF and potential claims against OMS, are subject to the exclusive jurisdiction of the
United States Bankruptcy Court for the District of Delaware.

                                                    5

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 6 of 8




Counsel spend a large number of man-hours reviewing numerous documents already produced to

Plaintiffs to provide Plaintiffs with a 7-page index identifying by bates number, numerous

documents that contained or referred to “communications” between any of the Defendants

including the EMMC regarding the specified topics. See Index attached to Certain Defendants

Supplemental Answers to Interrogatories 4, 6, 7, 9, and 10. This is exactly what the Court

instructed Defendants to do if they chose to answer the Interrogatories pursuant to Rule 33(d).4

        Finally, Plaintiffs further reiterate their position that Defendants have not done enough to

convince them that they have no additional responsive documents to produce. However, while

Plaintiffs vociferously beat this drum, Plaintiffs provided no factual support or case law to

support the proposition that they are entitled to the relief requested in their motion papers.

Certain Defendants previously detailed the steps taken to locate responsive documents that

culminated in multiple document productions to Plaintiffs. See Dkt. No. 239 at pp. 1-6.

II.     CONCLUSION

        For the reasons stated in this Memorandum and in Certain Defendants’ Opposition

Memorandum, (Dkt. No. 239) we respectfully request that Plaintiffs Motion to Compel

Compliance with certain portions of the Court’s prior Discovery Order be emphatically,

DENIED.

        As to Plaintiffs’ request for an extension of the Pre-Trial Schedule, we respectfully note

our consent to a 30-day extension for the Parties to conduct the few video depositions necessary

to gain additional discovery relating specifically to Winn Dixie’s antitrust injury and damages, if



4
  Plaintiffs now, for the first time, claim that Certain Defendants’ specific objections to these
Interrogatories are, somehow, untimely. However, Plaintiffs’ overlook that, as early October 31, 2019,
Certain Defendants objected to Plaintiffs’ Interrogatories on the grounds, inter alia, that they were
overbroad and unduly burdensome. Since that time, Certain Defendants have reasserted that objection in
each of their supplemental discovery responses.
                                                        6

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 7 of 8




any, that may or may not have occurred as a result of the allegedly unlawful activities of the

EMMC and its member companies.




                                             Respectfully Submitted


                                              /s/ William A. DeStefano
                                             William A. DeStefano
                                             Terri A. Pawelski
                                             Matthew C. Brunelli
                                             STEVENS & LEE
                                             1818 Market Street, 29th Floor
                                             Philadelphia, PA 19103
                                             Phone: (215) 751-1941

                                             Attorneys for Certain Defendants




                                                 7

05/18/2020 SL1 1640292v1 107141.00002
          Case 5:15-cv-06480-BMS Document 251 Filed 05/18/20 Page 8 of 8




                                    CERTIFICATE OF SERVICE

        I hereby certify that the attached Motion for Leave to File Sur-Reply and Certain

Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Enforce Prior Court Orders and to

Extend the Remaining Case Schedule by 60 Days was served on all counsel of record by filing

same in accord with this Court’s ECF system.


May 18, 2020




                                             /s/ William A. DeStefano
                                             William A. DeStefano




                                                8

05/18/2020 SL1 1640292v1 107141.00002
